Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Advisory Action
The proposed amendments will not be entered and the claims would be rejected for substantially the same reason presented in the final Action filed on April 30, 2021
Note Claim 21 recites an unclear concentration for compound (I). See line 10, claim. 21

Official Notice
The examiner’s assertion of official notice—pinholes are formed when the flash-off time is too short (the solvent evaporates and does not condense back to liquid form to mix with the paint, the evaporation spot is where the pinhole forms)--is taken to be admitted prior art because the applicant has failed to traverse the examiner’s assertion. 

Applicant argues that because Sapper’s range is 1-20% and in particular 2-18%, and because the instant Claim’s range of 0.1-1.5wt.% is narrower then the results would not have been expected and the combination falls. p. 7. 
We therefore conclude that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. That is not to say that the claimed composition having a narrower range is unpatentable. Rather, the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious[.]
 In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), 1330. 
In general, an applicant may overcome a prima facie case of obviousness by establishing “that the [claimed] range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Geisler, 116 F.3d at 1469–70, 43 USPQ2d at 1365 (alteration 
Id.  In response to applicant's  arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant attacks the range of Sapper without considering that Hoy optimizes the amount of co-solvent to maintain solubility and proper drying (improper flash-off results in pin-holing). The current rejection comprises Sapper, which discloses a range of 1-20 wt. % of co-solvent, and Hoy, which discloses that the amount of co-solvent is optimized particularly important during the drying stage as high evaporation rates, as noted by Examiner lead to formation of pin-holes.

Applicant argues that the three references relating to VammarD10 show that the composition of the commercial products change over time. p.8. Applicant argues that the 2000 reference shows aliphatic C20 ethers and C21 ether alcohols, while the other two reference do not disclose the ether alcohols. Id. 
Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)


Applicant argues that the VammarD10 References does not disclose the concentration of the compound for preventing pinholes.  p.8.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Hoy discloses that the ratio of co-solvent/water is in the range of 5/95 to 30/70 and thus teaches away from the present claims that discuss a range of 0.1% to 1.5%. p.9. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicants quote is directed to the range of “reactive diluent.” Hoy recites that the ratio of reactive cosolvent to water is limited by the solubility characteristics of water dispersible polymer. col.7, ll. 4-7.
co-solvent based on the hydrophobicity or hydrophobicity of the dispersible polymer have been characterized by routine experimentation. See MPEP 2144.05 IIB. 
	

Applicant argues critical and unexpected results with regards to pinholes. pp.9-10. 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. However, as noted in the Non Final Rejection filed September 14, 2020, it is unclear in the examples what the wt. % of ethers at n=0 is in VammarD10. There is no indication that they are within the claimed range. Since VammarD10 is a mixture of ethers comprising n=0-5, it is unclear if the inclusion of the higher n number ethers are responsible for the unexpected results. 

Examiner directs Applicant to the Examiner’s Answer pp.6-7 filed June 3, 2019 in relation to an appropriate showing of unexpected results (copied below for Applicant’s convenience and bolded for emphasis) 
Appellant argues that the showing of unexpected results is commensurate in scope based on Applicant’s Specification and the Steinmetz Declaration. pp.12-17, 20-22, 28-35, 38. A superiority in properties when compared to the prior art, can rebut a showing of prima facie obviousness. See MPEP 716.02. The showing of unexpected properties must be commensurate in scope with the claims. MPEP 716.02(b). The showing must be reviewed to see if the results occur over the entire claimed range. MPEP 715.02(d) 
In In re Peterson, the Court found that data showing support for 2 wt.% did not provide sufficient evidence of unexpected results for the entire claimed range of 1-3 wt.%. 315 F.3d 1325, 1329-31 (Fed. Cir. 2003). Similarly, in the instant case, the showing of unexpected results supplies only one data point at 1.5 wt. % of ether of structural formula I that obtains the unexpected results. Although two comparative samples are presented at 0 wt. % and 6 wt. %, it is not clear what are the bounds are to obtain the unexpected results. There are no examples presented at other concentrations such as 0.1 wt. % and 5 wt. % to determine the bounds of the properties—as claimed--associated with the inclusion of the ether.
Furthermore, Claims 1 and 20 do not limit the composition of the pigmented aqueous basecoat material. Applicant has only presented examples comprising a particular polymeric composition of the basecoat found on pp. 16-17 of the instant specification. It is not clear if the ether would have the same effect for any pigmented aqueous basecoat composition as claimed. Also, the experiments presented in the Disclosure by Dr. Steinmetz, utilize a particular substrate comprising a multilayer of a cathodic electrocoat, first basecoat and first clearcoat. Disclosure at p.4. This first multilayer is then sanded and the pigmented aqueous basecoat material and clearcoat were applied to this multilayer pre-treated substrate. It is unclear if these specific layers—having specific compositions--have an effect on the results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712